ye

  

Case 1:19-cr-00862-VEC Pgcument Filed 12/18/19 Page 1of1

pocker ne, (4 CR BOZ (VEC) DEFENDANT KONO noo Niev eS
AUSA Aday \\ Onson DEF,’S counsel LT LM, i AD AN

Orerainep O FEDERAL DEFENDERS Pacia C pRESENTMENT ONLY

 

0 INTERPRETER NEEDED
0 DEFENDANT WAIVES PRETRIAL REPORT

ORuleS ORule9 O Rule 5(c)(3) ODetentionHrg. DATEOF ARREST f@/ /$//¢ OVO. SURR.

 

 

TIME OF ARREST — //:/0 As anc CON WRIT
O Other: TIME OF PRESENTMENT _ 5 iS pie. f2/es HF
BAIL DISPOSITION

O SEE SEP. ORDER
3 DETENTION ON CONSENT W/O PREFUDICE GO DETENTION: RISK OF FLIGHT/DANGER O SEE TRANSCRIPT
0) DETENTION HEARING SCHEDULED FOR:
0 AGREED CONDITIONS OF RELEASE
CO) DEF. RELEASED ON OWN RECOGNIZANCE
Of PRB O.._FRP
( SECURED BY $ CASH/PROPERTY:
0 TRAVEL RESTRICTED TO SDNY/EDNY/
CQ TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
O SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)

 

O PRETRIAL SUPERVISION: UO REGULAR OSTRICT UO AS DIRECTED BY PRETRIAL SERVICES
0 DRUG TESTING/TREATMT AS DIRECTED BY PTS (O MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
0 DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

© HOME INCARCERATION OHOMEDETENTION OCURFEW OELECTRONIC MONITORING Ops
0 DEF, TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

0 DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] (© DEF, TO CONTINUE OR START EDUCATION PROGRAM
0 DEF, NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

CO DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
(1 DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS:
; REMAINING CONDITIONS TO BE MET BY:

 

 

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:

{4 DEF. ARRAIGNED; PLEADS NOT GUILTY th CONFERENCE BEFORE D.J. ON 5] (T/ vo
0 DEF. WAIVES INDICTMENT look. wy
O SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7) UNTIL

For Rule 5(c}(3} Cases:
0 IDENTITY HEARING WAIVED O DEFENDANT TC BE REMOVED

O PRELIMINARY HEARING IN SDNY WAIVED O CONTROL DATE FOR REMOVAL:

 

PRELIMINARY HEARING DATE: 0 ON DEFENDANT’S CONSENT

DATE: tz sia | ( Crt than PF

UNITED STATES MAGISTRATE JUDGE, S.D.N.Y.

WHITE (original) - COURT FILE PINK ~ US. ATTORNEY'S OFFICE YELLOW - U.8. MARSHAL GREEN — PRETRIAL SERVICES AGENCY
Rev'd 2016 TH -2

 

 

 

 

 

 
